DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on December 8, 2022. Claims 1-20 are pending. Election of claims 1-15, with traverse in response to Restriction/election requirement is acknowledged and entered. Accordingly, claims 16-20 are withdrawn from consideration as being drawn to a non-elected invention. Applicants are respectfully requested to cancel the non-elected withdrawn claims 16-20 in their reply to this office action. Claims 1-15 have been examined. The rejections, the statement of reasons for allowable subject matter (over prior art) and response to arguments are stated below. The Examiner would like to note that there are no Attorneys of record on file. Applicants are respectfully requested to file the Power of Attorney documents before filing a response to this Office action. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claims recite a method of transmitting a set of live-bidding notifications to the first subset of bidders and during a live-bidding period succeeding the blind-bidding period, enabling bidding access by a first subset of bidders based on the set of digital access tokens, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic activity as well as commercial or legal interactions as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a method (process). 
	Step 2A – Prong One: The limitations of “A method comprising: during a blind-bidding period of a blind-bidding duration: 
	for each bidder in a first group of bidders: receiving a bid, in a first set of bids, from the bidder via an electronic bidding portal hosted by an electronic bidding platform; and obfuscating bid values of bids, in the first set of bids and received from each other bidder in the first group of bidders, at the electronic bidding portal; 
	in response to conclusion of the blind-bidding period: 
	selecting a first subset of bidders, in the first group of bidders: equal to a live-bidder quantity; and associated with bids of greatest bid value in the first set of bids; isolating a second subset of bidders in the first group of bidders and excluding the first subset of bidders; generating a set of digital access tokens for live-bidding; assigning the set of digital access tokens to the first subset of bidders; and transmitting a set of live-bidding notifications to the first subset of bidders via the electronic bidding portal; and 
	during a live-bidding period succeeding the blind-bidding period: 
	enabling bidding access by the first subset of bidders based on the set of digital access tokens; receiving a second set of bids from the first subset of bidders; for each bidder in the first subset of bidders, publishing bid values of bids, in the second set of bids and received from each other bidder in the first subset of bidders, at the electronic bidding portal; and for each bidder in the second subset of bidders, obfuscating bid values of bids in the second set of bids” as drafted without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic practice as well as commercial or legal interactions. Electronic auction and electronic trading are forms of fundamental economic practice. Electronic auction and electronic trading is also a form of commercial or legal interaction between the parties to the auction/trade. That is, other than, an electronic bidding portal hosted by an electronic bidding platform, and a set of digital access tokens, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an electronic bidding portal hosted by an electronic bidding platform, and a set of digital access tokens to perform all the steps. A plain reading of Figures 1-4 and associated descriptions in at least paragraphs [0012]- [0034], reveals that an auction platform including an auction server, a set of user devices including a set of bidder terminals and a set of seller terminals, and a set of financial or regulatory servers all suitably programmed is used execute the claimed steps. The servers are broadly interpreted to include generic servers suitably programmed to perform the associated functions. The set of user devices are generic devices such as a personal computer, a laptop computer, a tablet computer, a personal digital assistant (PDA), a smart phone, a mobile telephone, wearable computing device, or other device that is capable of communicating and processing data. The digital access tokens are broadly interpreted to include generic non-fungible tokens, temporary login credentials suitably programmed to provide access and recognition/identity to the users of auction process and perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The servers, the set of user devices and the digital access tokens in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above)
to perform the claimed steps, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 2-15, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claim 2, the steps “further comprising: calculating a live-bidding reset duration less than one percent of the blind-bidding duration; setting an initial bid value during the live-bidding period at a highest bid value in the first set of bid values; during the live-bidding period, initiating a live-bidding timer for the live-bidding reset duration; and resetting the live-bidding timer to the live-bidding reset duration in response to receiving each bid in the second set of bids during the live-bidding period” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The additional element of a live-bidding timer is broadly interpreted to include a generic timer suitably programmed to perform the associated function. This additional element performs a traditional function recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
	In claim 3, the steps “further comprising: characterizing a liquidity of an asset inversely proportional to dispersion of the first set of bids; calculating a live-bidding reset duration proportional to the liquidity of the asset; setting an initial bid value for the asset during the live-bidding period at a highest bid value in the first set of bid values; during the live-bidding period, initiating a live-bidding timer for the live-bidding reset duration; and resetting the live-bidding timer to the live-bidding reset duration in response to receiving each bid in the second set of bids during the live-bidding period” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. The additional element of a live-bidding timer performs a traditional function recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
In claims 4-15, the claimed steps (not listed here for the sake of brevity) under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Allowable Subject Matter

4.	Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Chieu et al. US Pub 2008/0065527 A1 and Hasseler, Manfred US Patent 7,904,347 B2 combined), fail to teach a method, including the steps of “during a blind-bidding period of a blind-bidding duration: for each bidder in a first group of bidders: obfuscating bid values of bids, in the first set of bids and received from each other bidder in the first group of bidders, at the electronic bidding portal; …. during a live-bidding period succeeding the blind-bidding period: enabling bidding access by the first subset of bidders based on the set of digital access tokens; receiving a second set of bids from the first subset of bidders; for each bidder in the first subset of bidders, publishing bid values of bids, in the second set of bids and received from each other bidder in the first subset of bidders, at the electronic bidding portal; and for each bidder in the second subset of bidders, obfuscating bid values of bids in the second set of bids”. Page 3 of 13Appl. No.: 14/331,106For these reasons claim 1 is deemed allowable over prior art. Dependent claims 2-15 are allowable over prior art by virtue of dependency on an allowable claim.  

Response to Arguments

5.	In response to Applicants’ arguments traversing the restriction requirement, the Examiner respectfully disagrees.
	As discussed in the restriction/election mailed in the last Office action, Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct because they do not overlap in scope and are not obvious variants, and at least one subcombination is separately usable. As is obvious from the steps and features of the three inventions and their separate utility, the inventions are distinct from each other. Also the search required for the claims 1-15 is different from that required for claims 16-18 and 19-20 because the three inventions involve searching different electronic resources, and/or employing different search queries/strategies using different databases, even though the three are classified together in the same CPC class/subclass. Applicant’s statement that “there is no serious burden to search claims 1-20 together because they are classified in the same CPC class/subclass” is not test for determining if there is a serious burden on the examiner to search all the presented claims. Therefore, the Applicant’s arguments are not persuasive. Hence, restriction for examination purposes as indicated is maintained. Claims 16-20 are withdrawn from consideration as being drawn to a non-elected invention. Applicants are respectfully requested to cancel the non-elected withdrawn claims 16-20 in their reply to this office action. 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Wang; Kevin Sunlin (US Pub. 2019/0080394 A1) discloses a system and method for sealed bid online auctions according to a set of predetermined rules. The system designates a winning bid rank for the winning bid and a designated bid rank for a designated bid relative to the winning bid. A commitment may be associated with a bid, and may be associated with consideration which is allocated to one or more auction participants or one or more non-auction participants. A payment amount associated with the amount of the winning bid is calculated in accordance with one or more sets of predetermined rules. Calculation of the payment amount may be based on at least one of the fee or an adjustment based the amount of the winning bid and the amount of the designated bid. The fee may be paid by one or more auction or non-auction participants.
	(b) Daman et al. (US Pub. 20110145087 A1) discloses an auction system and method, which identifies at least one lot to be auctioned, having a plurality of units within the lot and associated auction parameters; transmits a remaining quantity of units within the lot from a central server to a plurality of remote locations; receives bid identifications for remaining units within the lot at the contemporaneous offering price from the plurality of remote locations; and decrements the offering price over time. The decrement may be adaptive to a bid activity pattern, and the bid activity pattern may be stored in a database. A local server may be provided to communicate between the central server and remote locations while changing the format of the information communicated. The packets preferably include compressed information, and preferably include quantity remaining information for a plurality of auction lots.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

December 18, 2022